Case 20-10256-KBO Doc182 Filed 02/21/20 Page1of9

FILED

UNITED STATES BANKRUPTCY COURT :30
FOR THE DISTRICT OF DELAWAREZOUUFEB 20, PMI2

CLERK x
. RY
In Re: CHAPTER 11 NKRUPTCY COU
US BACT OF DELAWARE
EARTH FARE, INC., et al.,} ) CASE NO. 20-10256 (KBO)
) (Jointly Administered)
)
Debtors!. )
)

OBJECTION OF FURY’S FERRY SHOPPES, LLC TO FIRST NOTICE OF
POSSIBLE ASSUMPTION AND ASSIGNMENT AND CURE AMOUNTS WITH
RESPECT TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF
THE DEBTORS

COMES NOW Fury’s Ferry Shoppes, LLC (“Creditor”), landlord of the Earth
Fare Store #310, located within the Fury’s Ferry Shopping Center at 366 Fury’s Ferry

Road, Martinez, Georgia 30907, a creditor in the above-styled action, and gives notice

 

that it objects to the Cure Amount of $74,710.90 proposed in the above captioned Notice,
filed by the Debtors on February 7, 2020, Docket Number 70 (the “Notice”).
In support of its objection, Creditor states as follows:
1. Debtors filed as Exhibit A to the Notice, a schedule of Cure Amounts for
Unexpired Leases that may be assumed and assigned pursuant to Debtor’s
Notice.
2. Included under Exhibit A is the Creditor’s lease at the Fury’s Ferry Shopping
Center in Martinez, Georgia.
3. The Notice lists the Cure Amount as $75,710.90.

4. The listed amount is incorrect.

' The Debtors in these Chapter || cases. along with the last four digits of cach Debtor's federal
tax identification number, are: Earth Fare, Inc. (3936) and EF Holdings, Inc. (8084). The mailing
addresses for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 2 of9

5. Prepetition amounts totaling $11,683.75 for the 2019 Common Area
reconciliation remain outstanding on Debtor’s ledger and should be included
in the Cure Amount. An accounting is set forth on the attached Exhibit A.

WHEREFORE, Creditor hereby gives notice of the correct cure amount according

to its books and records of $87,394.67.

Respectfully submitted this 1% Maay of Cohrannang 2020.

FURY’S FERRY SHOPPES, LLC
BY: Hull Property Group, LLC
ITS: Managing Agent

By: Leatilungtshlr LL
Ashley W. olce, Agent for Creditor

1190 Interstate Parkway
Augusta, Georgia 30909
(P) 706.434.1728
(F) 706.863.4933

en a gg tee
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 3of9

Exhibit A = Earth Fare, Inc - Cure Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.000%

TWUMMDer OF

Days

Interest Date
Description of Has Payment]|Payment
Charge Amount Due [Due Date Accrued [ReceivedjAmount [Subtotal Late Fee]Late Fee]Interest [Amount Owed
2019 Tax
Reconciliation $25,864.58 27-Nov-19 83 $25,864.58 $25,864.58
CTI $2,154.31 01-Dec-19 79 $2,154.31 $2,154.31
Rent $21,543.13 01-Dec-19 79 $21,543.13 $21,543.13
CTI $2,154.31 01-Jan-20 48 $2,154.31 $2,154.31
Rent $21,543.13 01-Jan-20 48 $21,543.13 $21,543.13
2019 CAM
Reconciliation $11,683.75 22-Jan-20 27 $11,683.75 $11,683.75
February 1-3, 2020
Prepetition CTI $222.86 01-Feb-20 17 $222.86 $222.86
February 1-3, 2020
Rent $2,228.60 01-Feb-20 17 $2,228.60 $2,228.60

$87,394.67 $0.00 $0.00 $0.00 $87,394.67
Today's Date 18-Feb-20

 

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 4of9

A HULL

a PROPERTY
GROUP

January 12, 2020

 

Earth Fare, Inc.

Attention: Real Estate Accounting
220 Continuum Drive

Fletcher, NC 28732

Re: Earth Fare - Store #310

Fury’s Ferry Shoppes - Augusta, GA

2019 CAM Reconciliation
Dear Tenant:
In accordance with the terms of the Lease Agreement, your share of the Common Area
Expenses has been calculated. Enclosed is an invoice of the expenses along with the
calculation of your share which totals $11,683.75.
Please remit the amount shown for the reconciliation as summarized below.

Reconciliation amount including applicable tax due $11,683.75

If you have any questions regarding this matter, please do not hesitate to contact me. My
direct number is (706) 434-2709 or email me at hbeitzel@hullpg.com.

Very truly yours,

Z

Hank Beitzel
Lease Compliance

1190 Interstate Parkway
Augusta, GA 30909
P. 706.863.2222

www. hullpg.com inspiring results

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page5of9

“IRYS FERRY SHOPPES, LLC - AUGUSTA, GA
1.ECONCILIATION OF COMMON AREA EXPENSES
FOR THE YEAR ENDED DECEMBER 31, 2019

EARTH FARE #310

TENANT'S SQUARE FOOTAGE 34,364
GROSS LEABLE SQUARE FOOTAGE _ 64,371
TENANT'S PRO RATA SHARE 53.3843%
COMMON ARE EXPENSES (SEE ATTACHED) $66,276.35
TENANT'S PRO RATA SHARE 53.3843%
TENANT'S SHARE $35,381.16
1ENANT'S CAP - COMMON AREA EXPENSES $36,746.14
LESS TENANT'S ESCROW PAYMENTS (23,697.41)

BALANCE OWED - COMMON AREA EXPENSES "$11,683.75

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 6of9

FURYS FERRY SHOPPES LLC
COMMON AREA EXPENSES
FOR THE YEAR ENDED DECEMBER 31, 2019

ELECTRICITY $5,687.26
GROUNDS MAINTENANCE 7,869.94
INSURANCE 4,618.73
PARKING LOT EXPENSE 26,977.25
SECURITY 0.00
SWEEPING 5,535.00
WATER / SEWER - EXTERIOR USAGE 248.86
EXTERIOR MAINTENANCE 6,077.57
PROPERTY REPAIRS 617.00
15% ADMINISTRATIVE FEES 8644.74

TOTAL COMMON AREA EXPENSES $66,276.35

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 7 of 9

Hank Beitzel

 

nm
From: Hank Beitzel
Sent: Sunday, January 12, 2020 3:41 PM
To: Whitney Orr
Subject: EARTH FARE #310 - AUGUSTA, GA ** 2019 CAM RECONCILIATION
Attachments: 2652_001 pdf
Whitney,

| have attached the 2019 CAM reconciliation, Please remit payment to our office in Augusta, GA.

Thanks.
Hank

Hank Beitzel
Lease Compliance Mer /
Internal Audit Director

Hull Property Group

Gemini Construction Company
1190 interstate Parkway

Augusta, GA 30909

O. 706-434-2709 / F 706-868-7457

www. builpe com

 

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 8 of9

FILED

UNITED STATES BANKRUPTCY COURT 7979 FEB 20 PM \2: 30
FOR THE DISTRICT OF DELAWARE SLERK

Lh y

WS BANKRUPTCY COUR?

In Re: CHAPTER 11 US BAY’ DELAWARE

EARTH FARE, INC.., et al., CASE NO. 20-10256 (KBO)

)
)
)
) (Jointly Administered)
)
)
)

Debtors!.

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of Creditor’s OJECTION OF FURY'S
FERRY SHOPPES, LLC TO FIRST NOTICE OF POSSIBLE ASSUMPTION AND
ASSIGNMENT AND CURE AMOUNTS WITH RESPECT TO EXECUTORY
CONTRACTS AND UNEXPIRED LEASES OF THE DEBTORS was delivered via Federal
Express to the following parties:

(i) Young Conaway Stargatt & Taylor, LLC
Rodney Square
100 North King Street
Wilmington, Delaware 19801
Attn: M. Blake Cleary, Esq., Sean T. Greecher, Esq. and Ian J. Bambrick, Esq.

(ii) Chapman & Cutler, LLP
111 West Monroe Street
Chicago, Illinois 60603-4080
Attn: Stephen R. Tetro II, Esq., and Aaron M. Krieger, Esq.

(iii) Office of United States Trustee for the District of Delaware
855 King Street, Suite 2207 ,
Lockbox 35
Wilmington, Delaware 19801
Attn: Jane M. Leamy, Esq.

(iv) Pachulski, Stang, Ziehl & Jones, LLC
Counsel to the Unsecured Creditors Committee
Attn: Bradford J. Sandler, Robert J. Feinstein and Colin R. Robins, Esqs.
919 N Market Street, 17" Floor
Wilmington, Delaware 19801

' The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor's federal
tax identification number, are: Earth Fare, Inc. (3936) and EF Holdings, Inc. (8084). The mailing
addresses for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.

 
Case 20-10256-KBO Doc182 Filed 02/21/20 Page 9of9

Respectfully submitted this [a rday of Fehrsengs 2020.

FURY’S FERRY SHOPPES, LLC
BY: Hull Property Group, LLC
ITS: Managing Agent

Py Log laben gtd Dab
Ashley W (Dolce, Agent for Creditor

1190 Interstate Parkway
Augusta, Georgia 30909
(P) 706.434.1728
(F) 706.863.4933
(E) adoleethullpg. com

 

 
